DISMISS and Opinion Filed April 20, 2016




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00109-CV

                       TONJAH MICHELLE STEWART, Appellant

                                              V.

                           BILLY WAYNE STEWART, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 92793-422

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                    Opinion by Justice Lang

       The parties have filed a joint motion to dismiss appeal, stating they have settled all

disputed issues. See TEX. R. APP. P. 42.1. We grant the motion and dismiss the appeal. See id.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

160109F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TONJAH MICHELLE STEWART,                               On Appeal from the 422nd Judicial District
Appellant                                              Court, Kaufman County, Texas
                                                       Trial Court Cause No. 92793-422.
No. 05-16-00109-CV         V.                          Opinion delivered by Justice Lang. Chief
                                                       Justice Wright and Justice Bridges
BILLY WAYNE STEWART, Appellee                          participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER each party bear its own costs of this appeal.


Judgment entered this 20th day of April, 2016.




                                                 –2–